DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "62" for a filter described on Page 14, line 20.  It seems that the reference number "82" in Figure 7 should be the reference number "62".  
In Figure 7, the reference number 82 is pointing at RC filter.  However, Figures 9-11, the same reference number 82 is used to identify a minimum point on the graph.  The applicant should use two different reference numbers for two different elements in the drawings.  
Figure 5 shows one reference number "8" in a rectangular box and another reference number "8" in a peripheral device 48.  Therefore, it is not clear whether these two elements assigned with the same reference number 8 are the same element or two different elements.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICALLY OPERATED AEROSOL GENERATION SYSTEM HAIVNG A USER IDENTIFICATION SYSTEM.

The disclosure is objected to because of the following informalities: 
Page 12, line 27 describes, "a second order time derivative".  However, the present specification does not describe, "a first order time derivative".  Therefore, it is not clear what the first order time derivative is.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, the examiner suggests the applicant to change "the inhalation" to -- the user inhalation" because line 8 recites, "a user inhalation".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites, "a flow path for transmission of flow, including the aerosol to a user".  It is not clear what other material is flowing in the flow path with the aerosol.  
Claim 1, line 7 recites, "measure a change in a property associated with the heating system".  Because the heating system has many properties, it is not clear which property is "a property" that being measured among many properties of the heating system.
Claim 1, lines 9-10 recites, "determine a characteristic of the inhalation based on the measured property associated with the heating system".  It is not clear what kind of characteristic of the inhalation being determined.  
Claim 2, line 2 recites, "identify a user".   However, the last line of claim 1 also recites, "identify the user".  It is not clear whether claims 1 and 2 are referring to the same user or different users.  
Claim 2, line 2 also recites, "a stored characteristic", which means that the characteristic is stored in some sort of a storage.  Since claim 2 does not recite where the characteristic is stored, it is not clear where this stored characteristic comes from.
Claim 3 recites, "the electrical circuitry is arranged to store the stored characteristic during a calibration procedure".  First, again it is not clear where the stored characteristic is stored.  Second, it is not clear what is being calibrated during the calibration procedure.  
Claim 4 recites, "a value of a correlation score".  It is not clear where this correlation score comes from; what is the value of the correlation score; and what value is needed to identify the user.  
Claim 5 recites, "an identification of a user".  However, the last line of claim 1 also recites, "identify the user".  It is not clear whether claims 1 and 5 are referring to the same identification with the same user or different identifications with different users.  
Claim 12, line 1 recites, "a user", but line 4 also recites, "a user" again.  It is not clear whether "a user" recited in lines 1 and 4 are the same user or two different users.
Claim 12, line 7 recites, "measure a change in a property associated with the heating system".  Because the heating system has many properties, it is not clear which property is "a property" that being measured among many properties of the heating system.
Claim 12, lines 9-10 recites, "determine a characteristic of the inhalation based on the measured property associated with the heating system".  It is not clear what kind of characteristic of the inhalation being determined.  
Claim 17 recites, "an identification of a user".  However, the last line of claim 12 also recites, "identify the user".  It is not clear whether claims 12 and 17 are referring to the same identification with the same user or different identifications with different users.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831